DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The preliminary amendment filed on 22 October 2020 was accepted and entered.  Accordingly, no claim(s) has/have been amended.  Claim(s) 1-15 has/have been cancelled.  Claim(s) 16-30 has/have been newly added.  Thus, claims 16-30 are currently pending in this application. Changes have been made to the specification.
The preliminary amendment filed on 09 December 2020 was accepted and entered.  Accordingly, claim(s) 29-30 has/have been amended.  Claim(s) 1-15 previously has/have been cancelled.  No claim(s) has/have been newly added.  Thus, claims 16-30 are currently pending in this application.

Specification
The use of the term FLUOBEAMTM, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent 

The use of the term PDE™, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The use of the term SPY™, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort 

The use of the term FLARE™, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The use of the term MINI-FLARE™, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort 

The use of the term CHROMA®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lichauco, Faustino on 2/16/2021.

The application has been amended as follows: 
: 
an operating room illuminating device capable of emitting white light and
a fluorescence imaging device,
said fluorescence imaging device comprising: 
a light source capable of emitting excitation radiation in a range of 
a detector adapted to detect the fluorescent radiation emitted by the marker under the effect of the excitation by the light source; and 
a filter of the detector comprising a first detector filter and a second detector filter, the second detector filter being a band-pass filter or high-pass filter and being adapted to block the excitation radiation and to transmit to the detector those photons having a wavelength included in the range of wavelengths of fluorescent radiation emitted by the marker, the first detector filter being a first low-pass filter having a first upper cut-off wavelength, 
the system further comprising: 
a second low-pass filter placed in front of the illumination device and having a second upper cut-off wavelength that is below the emission range of the fluorescent marker, said second low-pass filter nonetheless being able to exhibit attenuation peaking or fluctuations at wavelengths above the emission range of the fluorescent marker, 
the first upper cut-off wavelength and through s the attenuation peaking or fluctuations of the second low-pass filter second low-pass filter6.

Claim 19. (Amended) The system of claim 16, wherein the range of wavelengths, in which the product of attenuation by the detector filter and of attenuation by the second low-pass filter the attenuation by the factor of at least 106, extends at least as far as the limit detection wavelength of the detector.

Claim 20. (Amended) The system of claim 16, wherein the range of wavelengths, in which the product of attenuation by the filter of the detector and of attenuation by the second low-pass filter the attenuation by the factor of at least 106, extends at least as far as 1000 nanometers.

Claim 21. (Amended) The system of claim 16, wherein in the range of wavelengths transmitted by the detector filter, the second low-pass filter 

Allowable Subject Matter
Claims 16-30 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Gioux et al. (“Image-Guided Surgery using Invisible Near-Infrared Light: Fundamentals of Clinical Translation,” NIH Public Access Author Manuscript, October 1, 2010, XP055046858, pp. 1-31.) teaches a fluorescence imaging system for an operating room (Abstract), said system comprising: 
an operating room illuminating device capable of emitting white light (White Light Source pg. 4) and
a fluorescence imaging device (Abstract),
said fluorescence imaging device comprising: 
a light source (Fluorescence Excitation Light Source pg. 3) capable of emitting excitation radiation in a range of wavelengths of between 700 and 900 nanometers to excite a fluorescent marker Abstract; pg. 2, second full paragraph; pg. 6, Existing Intraoperative NIR Fluorescence Imaging Systems, paragraph 2); and
a detector (Cameras pg. 5) adapted to detect the fluorescent radiation emitted by the marker under the effect of the excitation by the light source.
Gioux teaches filters for both excitation and emission light paths (Dichroic Mirrors and Filters pg. 5) and the white light source to be filtered (White Light Source pg. 4). It 
Gioux teaches the white light source to be filtered (White Light Source pg. 4), to filter out light within the emission range and above the emission range (White Light Source pg. 4; emission ranges at longer wavelengths than those of the filtered white light source may be seen on pg. 7). 

Poteet et al. (US 8,502,168) teaches including two detector filters (113 and 116) to reject frequencies outside the narrow passband evoked by the filters (col. 9, line 65 – col. 10, line 2; col. 10, lines 7-12).

Kuster (US 2012/0057226) teaches a surgical fluorescence system comprising multiple detector filters to allow modifiable contrast ratio of the object field (9 and 10a-10c; [0017]).

The prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, a fluorescence imaging system for an operating room, said system comprising: namely, in a range of wavelengths extending from the first upper cut-off wavelength and through the wavelengths which the attenuation peaking or fluctuations of the second low-pass filter are observed, the product of attenuation by the filter of the detector and the second low-pass filter leads to an attenuation by a factor of at least 106.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carolyn Fin whose telephone number is (571)270-1286.  The examiner can normally be reached on Monday, Wednesday, and Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/C.F./Examiner, Art Unit 2884